Case 19-51376     Doc 15   Filed 11/05/19    Entered 11/05/19 09:15:50            Page 1 of 1




                                            Certificate Number: 01267-CT-DE-033651598
                                            Bankruptcy Case Number: 19-51376


                                                          01267-CT-DE-033651598




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on November 5, 2019, at 2:06 o'clock AM CST, Michael
Baratoff completed a course on personal financial management given by internet
by Money Management International, Inc., a provider approved pursuant to 11
U.S.C. 111 to provide an instructional course concerning personal financial
management in the District of Connecticut.




Date:   November 5, 2019                    By:      /s/Cristina Gonzalez


                                            Name: Cristina Gonzalez


                                            Title:   Counselor
